Morton, C. J.
The complaint in this case alleges that the claimant Fisher kept certain intoxicating liquors in his express office in Stoughton, “ which said liquors were brought into said town of Stoughton by said Wilmot F. Fisher in violation of the provisions of section seventeen of chapter one hundred of the Public Statutes of said Commonwealth.”
Bringing intoxicating liquors into a town is not in itself unlawful. It is made unlawful and subject to punishment, if the person bringing it does so “ with intent to sell the same himself, or to have the same sold by another, or having reasonable cause to believe that the same is intended to be sold in violation of law.” Pub. Sts. c. 100, § 17.
The statute creates several offences. An indictment or complaint merely alleging that the defendant brought liquor into a tow-n in violation of the statute, would be open to the objection that it does not allege any illegal intent, and that it fails to show which of the several offences he is charged with, and would therefore be uncertain and insufficient. The same rule applies to proceedings for a search-warrant, to enforce the forfeiture of liquors brought into a town in violation of this statute.
The complaint must set forth fully and formally the offence which the claimant or carrier has committed, and which works a forfeiture of the liquors, so that he may know what specific charge he is to meet. For these reasons, without considering other objections, we are of opinion that the complaint, in this case is uncertain and insufficient. Proceedings quashed.